Case 1:19-cv-01973-DLF Document 1 Filed GAB 21197 6. Phar in biz Dabney L.

Assign. aie. 7/2/2019
Description: PRO SE GEN CIV (F-DECK)

U. S District Court for the District of Columbia

S13 CRABBAVE, ROCKVILLE. MD >055%
PLAINTIFF: Renjie Zhan, Representative of 252 Villagers at Xiadun
Village, Xibin Township. Youxi County, Fujian Province, China
ZHo- 424 |b30

DEFENDANT: The World Bank

COMPLAINT: Renjie Zhan (known as ‘plaintiff’ hereafter),
Representative of 252 Villagers at Xiadun Village, Xibin Township, Youxi
County, Fujian Province, China, proceeds from his understanding of the
“long-arm jurisdiction” of American courts, which means that as long as
any foreign civil cases involve any American factor, then they come
under the jurisdiction of American courts; and that American law allows
one or two people to represent a group of people whose experience
they all share to launch a class-action lawsuit. The plaintiff complains
that the World Bank should be held accountable for a commercial loan
that it provided to the Chinese government for the construction of the
Shuikou Hydroelectric Power Station which forced migrants in the
Submersion District into a humanitarian disaster, and offer restitution
and relief to these migrants for their property losses.

PRELIMINARY ARGUMENT:

1. The Chinese government stipulated clearly the principle that
people in an expanded resettlement project will receive the same
treatment as those in a regular resettlement category in its
“ Regulations on Land Requisition Compensation and Migrants
Resettlement Regarding Large- and Medium-sized Hydroelectric
Power Stations”;

2. The Fujian provincial government reaffirms in Item 3, Article 3 of
the Min Zheng Ban (1983) 105" Document the principle that once
a house is demolished, one other house will be built anh rc

ECEIVED
JUL 02 agig

Clerk, U.S. [ District & Ba

n
Courts for the Dist strict atc ion

Solumbic 1
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 2 of 7

transitional rent subsidy must be paid between the dates of
residents moving out and their resettlement;

3. The world Bank, as an international fi nancial institution funded by
various governments in the world, should uphold the universal
value, abide by a high ethics standard, work with governments in
various countries through public interest assistance and
commercial loans to promote world economic development,
mankind civilization and social progress;

4. When the commercial loans provided by the World Bank to
governments of various countries are used for the construction of
dams or may involve migration of residents or may cause human
rights to be affected, the World Bank has strict requirements, and
has a 4/30 action plan to guide World Bank officials in exercising
stringent monitor of how those loans are used to prevent human
rights violations or humanitarian disasters from occurring.

SUBSTANTIVE COMPLAINTS:
1, PLAINTIFF

5. In the early 1990s, the Chinese government made use ofa
commercial loan fron=m the world Bank to build the Fujian
Shuikou Hydroelectric Power Station. In order to cut the cost and
maximize the interests of those in power, the government
formulated an extremely low compensation standard for the
people in the Submersion District. See p. 26-28 in “Min Zheng
(1989) 25'* Comprehensive Document” in “A Compilation of Work
Documents Regarding the Fujian Shuikou Hydroelectric Power
Station Area (3).”
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 3 of 7

6. The local government set up a powerful organization consisting of
elements of the Communist Party, the government and the armed
forces. It has all decision-making powers and forces the migrants
to move out under an extremely low compensation arrangement.
For instance, the prefectural government established the “Fujian
Shuikou Hydroelectric Power Station Area Work Joint
Headquarters” headed by Lin Jinman, Standing Committee
Member of the CPC County Committee, Secretary of the Political
and Legal Affairs Committee and Chief of the Public Security
Bureau; and consisting of government officials and Department of
Armed Forces Personnel. See p. 93 in “A Compilation of Work
Documents Regarding the Fujian Shuikou Hydroelectric Power
Station Area (1)”: A Speech by Deputy Provincial Governor Cai
Ninglin.

7. Under such terrible circumstances, the work to remove the
migrants out of the Submersion District had to depend on the
efforts of government officials. In order to create incentive for
those officials, the government meted out a self-fattening policy
for these officials, known as “each office assuming responsibility
for its share of the migration work.” It didn’t care how you would
operate, as long as you could move people out of the Submersion
District and resettle them. As far as the funds, various levels of
government got to keep whatever surpluses were saved from the
project. See p. 95 in the same document (above): ‘A Speech by
Deputy Provincial Governor Cai Ninglin.”

8. Xiadun Village is the village with the most serious losses from the
submersion for the hydroelectric power station. All farmland was
submerged. Part of the forest was flooded too. There was no land
locally to resettle the migrants; they had to be resettles in other
places. Because of too many conflicts and problems, it became
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 4 of 7

the last administrative village in the Submersion Area to migrate,
which was just seven months before the area was submerged.
Government officials took various measures to drive the residents
out. For example, villagers who had not moved out within a three-
month deadline would have their assigned homesteads rescinded,
etc.

9. 252 villagers in Xiadun Village did not receive any compensation
for their lost land or houses. These migrants were forced to
become refugees. The officials were only interested in driving
people out. They did not care how these migrants would rebuild
their lives or otherwise live without production resources. Some
villagers were left in the old village, without water, electricity or
roads. For years they survived by climbing mountains. Those who
could not afford to. build a house would have to temporarily rent a
house or simply put up a shed to cover themselves from the rain.
Life for migrants was really hard. It took them an average of 15
years from 1991 when the migration began to 2005 to basically
complete the rebuilding of their houses. Two families, though, still
could not afford to rebuild their houses. They had to stay in other
places. (See pictures of homesteads and complaints by migrants.)

10. Government officials’ self-fattening policy of “each office
assuming its share of migration work” is the key reason why 252
migrants from Xiadun Village did not receive compensation for
their houses. The various levels of government would only shift
blame or responsibility to others without being willing to take out
money they had already put into their own pockets. (See nie
reports or documents from various governments.)

11. In 2002, migrants from the Submersion District, while
suffering from an extremely hard life, could not help but rise ina
large-scale anti-corruption campaign to demand migration
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 5 of 7

compensation payment that had been embezzled, because no
migrant in the Submersion District had received any
compensation for their land. In addition, this hydroelectric project
used the World Bank’s commercial loan a world-renowned model
project. With the World Bank’s reputation and influence on the
line, how could the government allow the migrants’ anti-
corruption campaign to tarnish the project? Therefore,
government officials issued a blackout of any news concerning the
Submerged Area and proceeded to suppress the migrants with
armed force.

12. While arresting people in the Submersion District, the
government began at this time to make very small payments to
the 252 migrants from Xiadun Village. For those migrants who had
been driven out of their homes in 1991 and had wandered around
homeless for twelve years, the little payments were far from
being enough to cover even a small bit of the damage that these
people had incurred from migration. Moreover, their request for
compensation for their houses was still denied. (See the 9"
government document.)

13. The 252 migrants from Xiadun Village have been appealing
to government departments for justice for many years,
consuming a lot of manpower and material resources. However,
the issue of compensation for house remains unresolved. They
have also filed lawsuits and sought assistance for various
Departments of Justice. In the end, all efforts were rejected. Then
in June of 2018 we were given a government document by a
former government staff member that made us aware that the
World Bank, in the position of investor, had given a commercial
loan to the government for the construction of the Shuikou
Hydroelectric Power Station, and the World Bank stands to profit
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 6 of 7

from the project. Therefore the World Bank has a responsibility
for the fact that the Submersion District has given rise to a
violation of human rights and a humanitarian disaster —a
responsibility not to be shirked. Therefore, in accordance with
American judicial procedure, we commission a formal
representative to American Federal Court to sue the World Bank.
(See the Bill of Indictment court document.)

ll. DEFENDANT:

14. World Bank officials, in providing the commercial loan to the
Chinese government for the construction of the Shuikou
Hydroelectric Power Station failed to perform their necessary
responsibility in keeping a close watch in accordance with the
4/30 action plan, and turned a blind eye to the behavior of
government officials and to the difficulty of the migrants on the
ground in the Submersion District. Worse still, the World Bank
used the fake data provided by government officials along with
the Bank’s authoritative platform and worldwide reputation to
create jointly with Chinese officials “ a pace-setting model award
in a migration-related construction project,” which award,
ironically, it gave to those very government officials. The Bank
also showcased the project to other countries, in an attempt to
conceal the actual facts and deceive the people of the world. (See
“World Bank 1998 Report”)

15. Action by World Bank officials has pushed the suffering
migrants into a bottomless abyss. We all know that Chinese
government officials always pursue honor and awards greedily
and at any cost. They don’t hesitate to use brutal means to
Case 1:19-cv-01973-DLF Document1 Filed 07/02/19 Page 7 of 7

maintain a news blackout and conduct armed suppression of the
migrants. Under the protection of the world Bank award, none of
the corrupt officials in the project area is allowed to fall and
compensation payments to the migrants are not allowed to be
sought. The inability of the 252 migrants from Xiadun Village to
receive compensation for their houses is directly linked to the
behavior of World Bank officials, who must be held responsible.

JUDGMENT REQUEST

16. The plaintiffs respectfully request the following court
judgment: the World Bank makes house compensation payments
to the plaintiffs in the amount of US $ 12, 332, 500. See Youku
(2001) 90° Document, “Seeking Instructions to resolve the
Expanded Migration Issue in Xiadun Village”: Migrants’ houses
14039.58 square meters + 1656.32 square meters = 15695.9
square meters times 5500 Chinese yuan/square meters =
86.327,450 Chinese yuan divided by7 (exchange rate) = US $ 12,
332, 500.)

17. The plaintiffs request that the Court rule that the defendant
pays restitution in the amount of US $ 2,520,000 to cover
damages and other costs incurred by the plaintiffs as a result of
this incident.

18. The plaintiffs also request that the Court rule that the
defendant pay all costs related to this lawsuit.

Puck, Ken pie ZNO
7/2/ dol §
